It gives me great pleasure
to congratulate Ambassador Insanally on his election to the
presidency of the General Assembly at its forty-eighth
session. His election to this important post is, beyond a
doubt, a testimony to his personal credentials and the
important role being played by his country in international
affairs.
I should also like to commend the work of his
predecessor, Mr. Stoyan Ganev of Bulgaria, who
demonstrated outstanding skills of diplomacy, and
dedication.
It is also my pleasant duty to pay tribute to the
Secretary-General, Mr. Boutros Boutros-Ghali, for his
untiring efforts in promoting international peace and security.
I should also like to extend a warm welcome to the six
new States, Andorra, the Czech Republic, Eritrea, Monaco,
the Slovak Republic and the Former Yugoslav Republic of
Macedonia that have joined us during the past year. I am
confident that their participation and contribution will further
enrich the work of the Organization.
Along with the end of the cold war came promises:
promises of a better future, without the threat of nuclear
holocaust, where scarce resources would not be spent on
building up military might, where millions of starving would
be fed and provided with their basic health care needs, safe
drinking water and a basic level of education, where a safe
and clean environment would be provided along with the
right to sustainable development, and where the dignity of
the human being would be respected. This is the vision that
gave rise to this Organization in 1945.
We have rededicated ourselves to this vision with
renewed vigour following the demise of the cold war. The
30 General Assembly - Forty-eighth session
moral authority of the United Nations has been reasserted
over military might. A number of protracted conflicts have
shown signs of movement towards resolution. International
cooperation in addressing global issues such as environment,
disarmament, international peace and security and human
rights have reached new heights. As a consequence, the
United Nations has gained new respect and been entrusted
with new responsibilities. In order to live up to the
heightened expectations, the Organization must continue to
receive the unwavering commitment of its Member States.
The Republic of Maldives would like to take this
opportunity to renew its commitment to the purposes and
principles of the Charter of the United Nations.
These changes in the work of the United Nations reflect
corresponding changes in the political, economic, and
security landscape that underpins efforts in international
cooperation today. In view of this reality, the Security
Council of the United Nations needs to be reformed and
restructured. We should be careful not to take a piecemeal
approach to this: any expansion of the Council, and the
status of the members, should be based on the principles of
equitable and balanced representation. We should formulate
principled criteria that reflect the political, economic and
demographic realities of the world today.
The events in Bosnia and Herzegovina have shamed us
all. A State Member of the United Nations has been
subjected to naked aggression. The entire population of a
small country is being progressively exterminated. It is
deliberate genocide.
We need to examine why the international community
has failed to stop the carnage that is taking place in that
country. Regional, international and direct diplomacy have
been applied, but to no avail. At a time when the world
community has rededicated itself to the sanctity of human
rights, it is a tragic shame that systematic violation of these
rights has gone unpunished owing to lack of will on the part
of the international community.
We condemn the continued violence and genocide in
Bosnia and Herzegovina and call upon the international
community to take more decisive steps so that the
responsibilities entrusted to us under the Charter of this
Organization may be discharged fully. We fully recognize
the inherent right to self-defence, as prescribed in the
Charter. We believe that the right to self-defence comprises
the most fundamental right - the right to life.
A permanent solution to the situation in Bosnia should
be found by peaceful means and within the parameters of the
Charter of the United Nations, one of which is the principle
of territorial integrity.
The continued violations of basic human rights that are
taking place in Angola and Somalia are a matter of serious
concern to us. The events in Somalia - especially the attacks
on the United Nations peace-keeping personnel - are grave
developments that threaten the working of this Organization.
United Nations involvement in Somalia now raises several
questions, including those concerning the sincerity of the
warring parties with regard to their acceptance of help from
the international community to overcome the extreme
poverty that has ravaged the entire country.
Today, the United Nations is learning a lesson that is
very expensive, in terms of both human life and financial
resources, as it provides humanitarian assistance and seeks
to protect the people of these countries. It is indeed ironic
and tragic that peace- keepers have themselves become
targets of violence. My Government condemns such
violence in the strongest possible terms and believes that
those responsible for such acts should be brought to justice.
These experiences demonstrate that if the parties
involved are not sincere in the efforts to find a peaceful
solution and to avoid violence, the United Nations, acting on
its own, will be unable to perform miracles.
Developments taking place in South Africa have been
encouraging. The very active and high-level role currently
being played by the United Nations in facilitating the
cessation of political violence and the promotion of
negotiations to establish a democratic and non-racial State in
South Africa is commendable. My Government also
commends the African National Congress (ANC) and the
Government of South Africa for their positive attitude
towards working out the details of the multi-party elections.
In this connection, the recent agreement to set up a
multi-party Transitional Executive Council is a welcome
development. We feel that the end of the era of apartheid,
which is an affront to human dignity, is imminent. In this
context, we urge all parties concerned to refrain from
violence and actions that would subvert the peace process.
It is our hope that when we meet here in New York
next year we shall have amongst us the true representatives
of the South African people and that this Organization will
be able to benefit from their experience and knowledge.
Forty-eighth session - 4 October l993 31
The Arab-Israeli peace talks that began in 1991 have
made remarkable progress. The signing of the declarations
of principles by the Palestine Liberation Organization (PLO)
and Israel in Washington last month was an historic event.
In this context, I should like to express to the PLO and the
people of Palestine our admiration for their courage and their
determination to find a comprehensive and peaceful solution
to the question of Palestine.
The Maldives pays tribute also to the Government of
the United States of America and other Governments
involved for the important role they are playing in the
Middle East peace talks. It is our earnest hope that this
agreement will lead to the restoration of the inalienable right
of the Palestine people to self-determination, sovereign
independence and the establishment of a national homeland
on their own soil.
The tragic consequences of the Iraqi invasion of Kuwait
are still a matter of serious concern to the international
community. All outstanding issues, such as the border
dispute and the release of Kuwaiti and third-country
prisoners still being held in Iraqi jails, should be settled
immediately. The resolution of these issues, in conformity
with international law and practice, will contribute to the
elimination of tension and to the restoration of security and
stability in the region.
In this regard, the Government of Maldives welcomes
the completion of the work of the Iraq-Kuwait Boundary
Demarcation Commission and the endorsement of the report
of this Commission by the Security Council. We also feel
that Kuwait’s acceptance of the Commission’s report is a
very positive step indicative of that country’s eagerness and
sincerity in its attitude towards a comprehensive solution.
The Government of Maldives urges Iraq to adopt an equally
positive attitude in the interests of peace, security and
stability.
In June this year the international community came
together at the second World Conference on Human Rights
to review and assess progress and setbacks in the area of
human rights since the adoption of the Universal Declaration
in 1948. I am happy that we were able to make
considerable progress in several key areas. We believe that
some of the achievements of this Conference will give new
impetus to the promotion of human rights throughout the
world. However, we all need to be very realistic in
addressing this very important issue. The international
community should not let the promotion of human rights be
used by a few as an excuse for imposing uniformity in
human behaviour and thinking, at the expense of diversity.
Rather, it should emphasize the significance of the
universality of human rights. We know only too well the
fate of societies that try to impose uniform thinking and
behaviour on their peoples. Differences between individuals
and societies should be valued. Such diversity enriches our
family of nations.
The Government of Maldives has always attached great
importance to disarmament and international peace and
security. It is our firm belief that the production and
stockpiling of armaments will only worsen the security of
the entire world. In this regard, Maldives calls upon the
international community not to lose the current momentum
towards disarmament. We therefore urge the parties
involved to continue to build upon past achievements,
particularly in the elimination of weapons of mass
destruction, the control of proliferation, the achievement of
greater transparency in armaments and the negotiation of
other confidence-building measures.
Early this year, Maldives acceded to the Convention on
the Prohibition of the Development, Production and
Stockpiling of Bacteriological (Biological) and Toxin
Weapons and on Their Destruction, and, today, on behalf of
the Government of Maldives, I have signed the Convention.
Maldives is not involved in the production and stockpiling
of such weapons. My Government’s accession and signature
therefore demonstrate our commitment to supporting all
international efforts to eradicate such weaponry.
The Nuclear Non-Proliferation Treaty was one of the
first international Treaties to which my country became a
party after gaining its independence in 1965. Our
commitment to this Treaty is unwavering because we fully
realize the consequences of the proliferation of such
weapons of mass destruction. My Government supports the
indefinite extension of the Treaty beyond 1995. We believe
that, within its framework, progress could be made in the
establishment of nuclear-weapon-free zones and zones of
peace, for which my Government reiterates its full support.
We feel that the establishment of such zones will further
contribute to the promotion of international peace and
security.
I also wish to express my Government’s unqualified
support for the total eradication of all weapons of mass
destruction, be it chemical, biological or nuclear, and to
reiterate our call for the conclusion of effective agreements
on a comprehensive ban on nuclear testing. In this
connection, the Government of Maldives commends the
United States for its unilateral decision to extend its
moratorium on nuclear testing until the end of 1994.
32 General Assembly - Forty-eighth session
The Charter of the United Nations recognizes the
inherent rights of all States to self-defence. However, only
a privileged few possess the ability to provide for their own
security unilaterally. Small States which lack adequate
financial resources for the acquisition of military equipment
and face severe constraints in manpower are never in a
position to provide suitably for their own security. Any
attempt by small States to build their military capabilities up
to a level of even near self-reliance would be a mere waste
of resources. The United Nations remains the only guarantor
of security for the small States.
In the economic sphere, the world economy once again
failed to meet the expected rate of growth. It continues to
be characterized by deteriorating terms of trade for the
developing countries and rising protectionism in developed
countries. For decades the developing countries have sought
a new world economic order that would eliminate the
imbalances existing in the present system. However, little
has been accomplished towards the attainment of this goal.
The scientific and technological gap between the developing
and the developed countries is becoming ever wider. The
flow of official development assistance has declined as a
result of the slow growth in the economies of the donor
countries.
The global arrangements and institutions established to
manage economic relations between States have not been
able to lift the world from its present depression. This
failure has serious implications for the developing countries.
In order to avoid disastrous consequences, we call for an
early conclusion of the Uruguay Round of multilateral trade
negotiations of the General Agreement on Tariffs and Trade
(GATT) that will set the tone for a future based on an open-
trading system.
The North-South dialogue must be reactivated on a new
basis comprising common interests and benefits and shared
responsibilities. Similarly, South-South cooperation must be
intensified, allowing States to pool their resources and
pursue concrete development efforts within the framework
of collective self-reliance and continued support for open
trading systems. The world cannot rise out of its economic
disarray and be assured of stability until the North and the
South can together work out a system that encourages closer
economic relations and strengthens the North-South
exchange.
One particular concept that needs emphasis is the
inseparability of development from the equitable sharing of
its fruits and its responsibilities. This twofold aspect of
development must be pursued at one and the same time and
with equal intensity if development is to succeed. In this
regard, let me reiterate my Government’s firm belief that
sustainable development is the only way to guarantee
continued life on this planet Earth. We need to accelerate
our efforts to meet the commitments we made in Rio last
year. We call on all States urgently to ratify the climate
Convention and the bio-diversity Convention. My
Government is proud to announce that it was one of the first
to ratify both these Conventions.
The establishment of the Commission on Sustainable
Development is a welcome development. We commend the
Commission for the very productive work accomplished at
its first substantive session and hope that its future work will
be of the same high standard.
The preparatory work for the Global Conference for
Small Island States on Sustainable Development and its
Implications began during this year. My country, as a small
island State, regards this Conference as a very important step
in addressing and finding practical solutions to the unique
problems facing us in our developmental efforts. We hope
that the international community will continue to participate
constructively in the preparatory process and will participate
in the Conference itself.
The responsibility that has been thrust upon us today is
tremendous. The realization of the dreams of our peoples
are in our hands. We cannot afford to be blind to the
desires of our peoples to be better fed, to have safer drinking
water, to have access to education and health-care needs and
to be free from the prospect of nuclear holocaust and the
dangers of environmental degradation. We cannot afford to
be embroiled in the build-up of stockpiles of armaments and
weapons of mass destruction while our economies are the
main victims of these acquisitions for death and destruction.
We should rise above all this and become more human
in all our endeavours. I have no doubt that together we can
actually achieve the better future that has been promised to
us.
